--------------------------------------------------------------------------------

Exhibit 10.5
 
CHANGE IN CONTROL SEVERANCE AGREEMENT
 
This CHANGE IN CONTROL SEVERANCE AGREEMENT is entered into as of the _______ day
of _____________, _______ by and between Compass Minerals International, Inc., a
Delaware corporation (the “Company”), and _________________ (“Executive”).
 
WITNESSETH
 
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined it
is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
Executive’s duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
 
1.             Definitions.  As used in this Agreement, the following terms have
the following meanings:
 
(a)           “Bonus Amount” means the higher of (i) Executive’s average annual
incentive bonuses during the last 3 completed fiscal years before the Date of
Termination (annualized in the event Executive was not employed by Company (or
its affiliates) for the whole of any such fiscal year) and (ii) Executive’s
aggregate annual target bonus (targeted at 100%) for the fiscal year in which
the Date of Termination occurs.
 
(b)           “Cause” means Executive’s (i) conviction of, or plea of guilty or
nolo contendere to, a felony or misdemeanor involving moral turpitude, (ii)
indictment for a felony or misdemeanor under the federal securities laws, (iii)
willful misconduct or gross negligence resulting in material harm to the
Company, (iv) willful breach of Executive’s duties or responsibilities herein or
of the separate Restrictive Covenant Agreement referenced in Section 8, or (v)
fraud, embezzlement, theft, or dishonesty against the Company or any Subsidiary,
or (vi) willful violation of a policy or procedure of the Company, resulting in
any case in material harm to the Company.  For purposes of this paragraph (b),
“willful” means those acts taken/not taken in bad faith and without reasonable
belief such action/inaction was in the best interests of the Company or its
affiliates.  The Company must notify Executive of an event constituting Cause
pursuant to Section 11 within 90 days following the Company’s knowledge of its
existence or such event shall not constitute Cause under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “Change in Control” means the occurrence of any one of the
following events:
 
(i)           a transaction or series of transactions (other than an offering of
the Company’s common stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries, or a “person”
that, before such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
 
(ii)           during any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in clause
(i) above or clause (iii) below) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (A) a merger, consolidation, reorganization, or business combination or (B) a
sale or other disposition of all or substantially all of the Company’s assets or
(C) the acquisition of assets or stock of another entity, in each case other
than a transaction:
 
(x)           that results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
 
2

--------------------------------------------------------------------------------

 
 
(y)           after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
before the consummation of the transaction; or
 
(iv)           the Company’s stockholders approve a liquidation or dissolution
of the Company.
 
(d)           “Date of Termination” means (i) the effective date of Termination
of Executive’s employment as provided in Section 11 or (ii) the date of
Executive’s death, if Executive is employed as of such date.
 
(e)           “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events within 2 years after a Change in
Control:
 
(i)            a material adverse change in Executive’s duties or
responsibilities as of the Change in Control (or as the same may be increased
from time to time thereafter); provided, however, that Good Reason shall not be
deemed to occur upon a change in Executive’s reporting structure, upon a change
in Executive’s duties or responsibilities that is a result of the Company no
longer being a publicly traded entity and does not involve any other event set
forth in this paragraph, or upon a change in Executive’s duties or
responsibilities that is part of an across-the-board change in duties or
responsibilities of employees at Executive’s level;
 
(ii)           any material reduction in Executive’s annual base salary or
annual target or maximum bonus opportunity in effect as of the Change in Control
(or as the same may be increased from time to time thereafter); provided,
however, that Good Reason shall not include such a reduction of less than 10%
that is part of an across-the-board reduction applicable to employees at
Executive’s level;
 
(iii)           Company’s (A) relocation of Executive more than 50 miles from
Executive’s primary office location and more than 50 miles from Executive’s
principal residence as of the Change in Control or (B) requirement that
Executive travel on Company business to an extent substantially greater than
Executive’s travel obligations immediately before such Change in Control; or
 
(iv)          any material breach of this Agreement.
 
Notwithstanding the foregoing, Executive must provide notice of termination of
employment pursuant to Section 11 within 90 days of Executive’s knowledge of an
event constituting Good Reason or such event shall not constitute Good Reason
under this Agreement.  The Company shall have a period of 30 days to cure any
such event without triggering the obligations under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           “Qualifying Termination” means a termination of Executive’s
employment during the Termination Period (i) by the Company other than for Cause
or (ii) by Executive for Good Reason.
 
(g)           “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets on liquidation or dissolution.
 
(h)           “Termination Period” means the period beginning with a Change in
Control and ending 2 years following such Change in Control.  Notwithstanding
anything in this Agreement to the contrary, if (i) Executive’s employment is
terminated before a Change in Control for reasons that would have constituted a
Qualifying Termination if they had occurred after a Change in Control; (ii)
Executive reasonably demonstrates such termination (or Good Reason event) was at
the request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control; and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) occurs within 60 days of Executive’s
separation from service, then, for purposes of this Agreement, the date
immediately before the date of such termination or event constituting Good
Reason shall be treated as a Change in Control. For purposes of determining the
timing of payments and benefits under Section 4, the date of the actual Change
in Control shall be treated as the Date of Termination under Section 1(d), and,
for purposes of determining the amount of payments and benefits to Executive
under Section 4, the date Executive’s employment is actually terminated shall be
treated as the Date of Termination under Section 1(d).
 
2.             Obligation of Executive.  In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement that, if consummated,
would constitute a Change in Control, Executive agrees not to leave the employ
of the Company voluntarily, except as provided in Section 1(h), until the Change
in Control occurs or, if earlier, then such tender or exchange offer, proxy
contest, or agreement is terminated or abandoned.
 
3.             Term of Agreement.  This Agreement shall be effective on the date
hereof and shall continue in effect until December 31, ________.  On January 1,
_______, and on each January 1 thereafter, the Term shall automatically extend
for an additional 1 year, unless either party gives written notice thereof at
least 60 days before the date such extension would be effective.  This Agreement
shall continue in effect for a period of 2 years after a Change in Control,
notwithstanding the delivery of any such notice, if such Change in Control
occurs during the term of this Agreement.  Notwithstanding anything in this
Section to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive’s employment before a Change in Control other than
as provided in Section 1(h).
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Payments Upon Termination of Employment.
 
(a)           Qualifying Termination.  In the event of a Qualifying Termination,
the Company shall provide Executive the payments and benefits set forth in
paragraphs (b) and (c) of this Section.
 
(b)           Qualifying Termination - Cash Payments.  Within 30 days of a
Qualifying Termination, the Company shall make a lump sum cash payment to
Executive of the following:
 
(i)            an amount equal to Executive’s base salary due, pro-rata bonus
compensation due, and unreimbursed expenses properly incurred through the Date
of Termination; and
 
(ii)          an amount equal to 2 times the sum of (A) Executive’s highest
annual rate of base salary during the 12-month period immediately before the
Date of Termination, plus (B) the higher of (x) Executive’s Bonus Amount or (y)
Executive’s annual target bonus for the fiscal year in which the Date of
Termination occurs.
 
(c)           Qualifying Termination - Benefits.  In the event of a Qualifying
Termination, the Company shall allow Executive to continue to participate in its
medical, dental, accident, disability, and life insurance benefit plans at the
same level on which Executive was enrolled as of the Change in Control (subject
to generally applicable changes to such plans) for 18 months or until Executive
becomes eligible for such benefits through another employer, whichever occurs
first; provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, then the Company shall otherwise provide
such benefits on the same after-tax basis as if continued participation had been
permitted.
 
(d)           Non-Qualifying Termination.  In the event Company terminates
Executive’s employment with Cause or Executive terminates his/her employment
without Good Reason, Company shall be obligated only to pay Executive’s base
salary due through the Date of Termination and to reimburse Executive for
expenses properly incurred through the Date of Termination.
 
(e)           Condition Precedent.  As a condition precedent to receipt of the
payments and benefits provided by paragraphs (b) and (c) of this Section,
Executive must execute an Agreement acceptable to the Company that contains a
release of any and all claims substantially in the following form:
 
Executive (on behalf of Executive and anyone claiming through or on behalf of
Executive) hereby releases Company (as defined herein) and its successors,
assigns, officers, employees, and agents, without limitation (“Company
Affiliates”) from any and all claims, demands, and causes of action (“claims”),
known or unknown, suspected or unsuspected, that Executive has or may have had
against any of them before the date Executive signs this Agreement, to the
maximum extent permitted by law and without limitation. This release includes,
but is not limited to, the following: claims related to or concerning
Executive’s employment with Company; claims sounding in contract and/or tort;
claims for discrimination/harassment/retaliation under local, state, or federal
law, including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and any other federal, state, or local law;
claims under the Family and Medical Leave Act; claims under any Company policy
and/or practice; and all other claims, whether common law or contract, all to
the maximum extent permitted by law and without limitation.
 
 
5

--------------------------------------------------------------------------------

 
 
5.             Delay of Payments.  In the event that any payment or distribution
to be made hereunder constitutes “deferred compensation” subject to Section 409A
of the Internal Revenue Code and Executive is determined to be a specified
employee (as defined in Section 409A), such payment or distribution shall not be
made before the date that is six months after the termination of Executive’s
employment (or, if earlier, the date of the Executive’s death).
 
6.             Withholding Taxes.  The Company may withhold from all payments
under this Agreement all required taxes and/or other withholdings.
 
7.             Resolution of Disputes; Reimbursement of Legal Fees.
 
(a)           Any dispute or controversy arising under or in connection with
this Agreement (other than disputes related to the Restrictive Covenant
Agreement referenced in Section 8) shall be settled by final, binding
arbitration in Johnson County, Kansas, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect.  The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section.
 
(b)           If Executive prevails in any contest or dispute under this
Agreement involving termination of Executive’s employment with the Company or
involving Company’s refusal to perform fully in accordance with the terms
hereof, then the Company shall reimburse Executive for all reasonable legal fees
and related expenses incurred in connection with such contest or dispute.  Such
reimbursement shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense was incurred.
 
8.             Restrictive Covenants.  Executive hereby agrees to the terms of
the Company’s Restrictive Covenant Agreement attached hereto, which Restrictive
Covenant Agreement Executive also hereby agrees to execute.  If Executive does
not execute the Restrictive Covenant Agreement within 10 days of the effective
date of this Agreement, then this Agreement is null and void.
 
9.             Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company and, if Executive’s
employment with the Company terminates before a Change in Control, then
Executive shall have no further rights under this Agreement (except as otherwise
provided hereunder).
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Successors; Binding Agreement.
 
(a)           This Agreement shall survive any business combination and shall be
binding upon the surviving entity of any business combination (in which case and
such surviving entity shall be treated as the Company hereunder).
 
(b)           In connection with any business combination, the Company will
cause any successor entity to the Company unconditionally to assume by written
instrument delivered to Executive (or his beneficiary or estate) all of the
obligations of the Company hereunder.
 
(c)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If Executive dies
while any amounts would be payable to Executive hereunder, then all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.
 
11.           Notice.
 
(a)           For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or 5 days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
 
 
If to Executive:
               
If to the Company:
Compass Minerals International, Inc.
   
Compass Minerals International, Inc.
   
9900 West 109th Street
   
Overland Park, KS  66210
   
Attention:  Vice President Human Resources



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
(b)           A written notice of the Date of Termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the termination date, which date shall be not
less than 15 days or more than 60 days after the giving of such notice.  The
failure to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right hereunder or
preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
12.           Full Settlement.  The Company’s obligation to make any payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be in lieu and in full settlement of all other severance
payments to Executive under any other severance or employment agreement between
Executive and the Company and any severance plan of the Company.  The Company’s
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right, or action that the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as provided in Section 4(c), such amounts shall not be reduced whether or not
Executive obtains other employment.
 
13.           Survival.  The respective obligations and benefits afforded to the
Company and Executive as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Agreement), 5, 6, 8, 10(c), and 12 shall survive the
termination of this Agreement.
 
14.           Governing Law; Validity.  The interpretation, construction, and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Kansas without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
 
15.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
 
16.           Miscellaneous.  For purposes of interpretation/enforcement, the
parties to this Agreement shall be considered joint authors, and this Agreement
shall not be strictly construed against either such party.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company.  No waiver by either party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent
time.  Failure by Executive or the Company to insist upon strict compliance with
any provision of this Agreement or to assert any right hereunder, including
without limitation, the right of Executive to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.  Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate,
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate, or his beneficiaries under
any other employee benefit plan or compensation program of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
17.           Compliance with  Section 409A of the Internal Revenue Code.  To
the extent applicable and notwithstanding any provision in this Agreement to the
contrary, this Agreement shall be interpreted and administered in accordance
with  Section 409A of the Internal Revenue Code and regulations and other
guidance issued thereunder.  For purposes of determining whether any payment
made pursuant to the Plan results in a "deferral of compensation" within the
meaning of Treasury Regulation §1.409A-1(b), the Company shall maximize the
exemptions described in such section, as applicable.  Any reference to a
“termination of employment” or similar term or phrase shall be interpreted as a
“separation from service” within the meaning of Section 409A and the regulations
issued thereunder.  Any expense reimbursements under this Agreement shall be
made by Company on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  If any deferred
compensation payment is payable upon separation from service and is required to
be delayed pursuant to Section 409A(a)(2)(B) because Executive is a “specified
employee”, then payment of such amount shall be delayed for a period of six
months and paid in a lump sum on the first payroll payment date following
expiration of such six month period.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.
 

  COMPASS MINERALS INTERNATIONAL, INC.                 By:                  
Name:                   Title:                   [NAME OF EXECUTIVE]  

 
 
9

--------------------------------------------------------------------------------

 
 
RESTRICTIVE COVENANT AGREEMENT


This RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is by and between
______________________________ (“Employee”) and Compass Minerals International,
Inc. by and on behalf of itself and any parent companies, successor companies,
affiliated companies, and assigns (hereinafter referred to collectively as
“Company”).
 
In consideration of the employment/continued employment of Employee by Company
and as a condition of Employee’s eligibility for further bonus compensation from
Company (as applicable), Employee agrees as follows.
 
1.           Non-Solicitation Agreement.
 
a.             Acknowledgments.  Employee acknowledges Company’s
confidential/trade secret information and relationships with its customers,
clients, employees, and other business associations are among Company’s most
important assets.  Employee further acknowledges that, in his/her employment
with Company, he/she will have access to such information/relationships and be
responsible for developing and maintaining such information/relationships.
 
b.            Non-Solicitation of Employees.  Employee agrees that, during
Employee’s employment with Company and for a period of 2 year(s) after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly,
whether for Employee’s benefit or for the benefit of a third party, recruit,
solicit, or induce, or attempt to recruit, solicit, or induce:  (1) anyone
employed by Company to terminate employment with, or otherwise cease a
relationship with, Company; or (2) anyone employed by Company at any time during
the immediately preceding 12 months to provide services of any kind to a
competitor of Company.  Employee further agrees that, in the event any
individual within the groups defined by (1) and (2) of this paragraph 1.b.
approaches Employee about providing services to a Company competitor, Employee
shall reject such approach and not hire/otherwise engage/supervise such
individual.
 
c.             Non-Solicitation of Customers.  Employee agrees that, during
Employee’s employment with Company and for a period of 2 year(s) after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly
solicit, divert, or take away, or attempt to solicit, divert, or take away, the
business or patronage of any of the clients, customers, or accounts, or
prospective clients, customers, or accounts, of Company.  Employee further
agrees Employee will not, for the period specified in this paragraph 1.c., do
business in any way with any entity covered by this paragraph 1.c.
 
2. 
Non-Competition Agreement

 
a.            Acknowledgments.  Employee acknowledges Company’s
confidential/trade secret information and relationships with its customers,
clients, employees, and other business associations are among Company’s most
important assets.  Employee further acknowledges that, in his/her employment
with Company, he/she will have access to such information/relationships and be
responsible for developing and maintaining such information/relationships.
 
 
10

--------------------------------------------------------------------------------

 
 
b.             Restriction on Competition.  Employee agrees that, during
Employee’s employment with Company and for a period of 2 year(s) after
termination of Employee’s employment with Company for any reason (regardless of
who initiates such termination), Employee will not directly or indirectly
compete with the business of Company.  This agreement not to compete means
Employee will not, among other things, whether as an employee, independent
contractor, consultant, owner, officer, director, stockholder, partner, or in
any other capacity (1) be affiliated with any business competitive with Company;
(2) solicit orders for any product or service that is competitive with the
product or services provided by Company; or (3) accept employment with a
business that sells or buys products or services competitive with the products
or services of Company.  The restriction on competition in this paragraph
extends to all geographic areas serviced by Company.
 
3.
General Provisions.

 
a.             Legal and Equitable Relief.  Employee specifically acknowledges
and agrees that, in interpreting/enforcing this Agreement, a court should honor
the parties’ intent to the maximum extent possible.  As such, Employee
specifically acknowledges and agrees (1) the restrictions in paragraphs 1-2 are
necessary for the protection of the legitimate business interests, goodwill, and
Confidential Information of Company; (2) the duration and scope of the
restrictions in paragraphs 1-2 are reasonable as written; (3) in any action to
enforce this Agreement, Employee shall not challenge the restrictions in
paragraphs 1-2 as unenforceable; (4) if a court of competent jurisdiction
determines the restrictions in paragraphs 1-2 are overbroad, then such court
should modify those restrictions so as to be enforceable rather than void the
restrictions regardless of any law or authority to the contrary, it being the
parties’ intent in this Agreement to restrain unfair competition; and (5) in the
event of any actual or threatened breach, Company shall, to the maximum extent
allowed, have the right to suspend bonus payments, benefits, and/or any exercise
of stock options.  Employee further specifically acknowledges and agrees any
breach of paragraphs 1-2 will cause Company substantial and irrevocable damage
and, therefore, in addition to such other remedies that may be available,
including the recovery of damages from Employee, Company shall have the right to
injunctive relief to restrain or enjoin any actual or threatened breach of the
provisions of paragraphs 1-2.  Employee further specifically acknowledges and
agrees that, if Company prevails in a legal proceeding to enforce this
Agreement, then Company shall be entitled to recover its costs and fees
incurred, including its attorney’s fees, expert witness fees, and out-of-pocket
costs, in addition to any other relief it may be granted.
 
b.             Severability.  The terms and provisions of this Agreement are
severable in whole or in part.  If a court of competent jurisdiction determines
any term or provision of this Agreement is invalid, illegal, or unenforceable,
then the remaining terms and provisions shall remain in full force and effect.
 
c.             Assignment.  Employee may not assign this Agreement.  Company may
assign this Agreement in its discretion, including but not limited to any
parent/subsidiary company or successor in interest to the business, or part
thereof, of Company.
 
 
11

--------------------------------------------------------------------------------

 
 
d.             Governing Law and Consent to
Jurisdiction.  Interpretation/enforcement of this Agreement shall be subject to
and governed by the laws of the State of Kansas, irrespective of the fact that
one or both of the parties now is or may become a resident of a different state
and notwithstanding any authority to the contrary.  Employee hereby expressly
submits and consents to the exclusive personal jurisdiction and exclusive venue
of the federal and state courts of competent jurisdiction in the State of
Kansas, notwithstanding any authority to the contrary.  Employee further agrees
that, in any action to interpret/enforce this Agreement, Employee will not
challenge the provisions of this paragraph 3.d.
 
e.             No Conflicting Agreements.  Employee represents to Company (1)
there are no restrictions, agreements, or understandings whatsoever to which
Employee is a party that would prevent or make unlawful Employee’s execution or
performance of this Agreement or employment with Company and (2) Employee’s
execution of this Agreement and employment with Company does not constitute a
breach of any contract, agreement, or understanding, oral or written, to which
Employee is a party or by which Employee is bound.
 
f.             Disclosure of Agreement.  In the event Company has reason to
believe Employee has breached or may breach this Agreement, Employee agrees
Company may disclose this Agreement, without risk of liability, to a current or
prospective employer of Employee or other business entity.
 
g.             Survival.  The obligations contained in this Agreement survive
the termination, for any reason whatsoever, of Employee’s employment with
Company (regardless of who initiates such termination) and shall thereafter
remain in full force and effect as written.  The obligations contained in this
Agreement also survive the promotion, transfer, demotion, and/or other change to
the terms/conditions of Employee’s employment, regardless of reason, and shall
thereafter remain in full force and effect as written.
 
h.             Nature of Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to its subject matter and supersedes
all prior agreements or understandings, if any, between the parties with respect
to such matters.  This Agreement may be modified or amended only by an agreement
in writing signed by both parties.  This is not an employment
agreement.  Employee’s employment with Company is and shall be at will for all
purposes.
 
i.              No Waiver.  The failure of either party to insist on the
performance of any of the terms or conditions of this Agreement, or failure to
enforce any of the provisions of this Agreement, shall not be construed as a
waiver or a relinquishment of any such provision.  Any waiver or failure to
enforce on any one occasion is effective only in that instance, and the
obligations of either party with respect of any provision in this Agreement
shall continue in full force and effect.
 
 
12

--------------------------------------------------------------------------------

 
 
BY COMPLETING AND EXECUTING THIS AGREEMENT, LEGAL RIGHTS AND DUTIES ARE
CREATED.  EMPLOYEE IS HEREBY ADVISED TO CONSULT INDEPENDENT LEGAL COUNSEL AS TO
ALL MATTERS CONTAINED IN THIS DOCUMENT.
 

        Date    [Employee]               Compass Minerals Group              
By:
    Date         Title:            

 
 
 13

--------------------------------------------------------------------------------